EXHIBIT 10.3

THIRD AMENDMENT TO LEASE

This THIRD AMENDMENT TO LEASE (this “Agreement”) is made as of the 11th day of
August, 2006, by and between AMBERGLEN ASSOCIATES LLC, a Delaware limited
liability company (“Landlord”), and CASCADE MICROTECH, INC., an Oregon
corporation (“Tenant”).

Recitals.

A.            Tenant occupies certain premises in the AmberGlen Business Center
located at 2345 N .W .Amberbrook Drive, Suite 200, under an Office/Flex Lease
dated August 20, 1997, between Amberjack, LTD. (“Amberjack”), predecessor in
interest to Landlord, and Tenant, as amended by that certain Amendment No.1 to
Lease dated February 23, 1998, between Amberjack and Tenant, and by that certain
Amendment No.2 to Lease dated July 23, 1998, between Amberjack and Tenant (as
amended, the “Lease”). Terms with initial capitals used in this Agreement,
unless otherwise defined herein, shall have the meanings given them in the
Lease.

B.            Landlord currently holds Two Hundred Thousand and no/l00 Dollars
($200,000.00) as a security deposit (the “Existing Security Deposit”) in
connection with the Lease and that certain Lease Agreement dated August 20,
1997, between Amberjack and Tenant for the first and second floors of 2430 N.W.
206th Avenue.

C.            Tenant and Landlord desire to amend the Lease subject to the terms
and conditions set forth in this Agreement.

Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein, the parties agree:

1.             Security Deposit. Section 6.2 of the Lease is hereby amended to
provide that, contemporaneously with Tenant’s execution and delivery of this
Agreement, Forty-Six Thousand and no/100 Dollars ($46,000.00) of the Existing
Security Deposit shall be allocated as a security deposit for the Premises only,
such amount to be held by Landlord during the Lease Term in accordance with the
terms of Section 6.2 of the Lease.

2.             Hazardous Substances.  Section 5.5 of the Lease is hereby amended
to add the following provision: Tenant shall immediately notify Landlord should
Tenant (a) become aware of the existence of any Hazardous Substance on the
Premises or the Project which is prohibited by the Lease or by Environmental
Law, (b) receive any notice of, or become aware of, any actual or alleged
violation with respect to the Premises or Project of any Environmental Law, or
(c) become aware of any lien or action with respect to any of the foregoing.
Tenant shall deliver to Landlord, promptly upon receipt, (i) copies of any
documents received from the United States Environmental Protection Agency
(‘EPA’) and/ or any state, county, or municipal environmental or health agency
concerning Tenant’s ownership, use, or operations upon or in connection with the
Premises; and (ii) copies of any documents submitted by Tenant to the EPA and/or
any state, county, or municipal environmental or health agency concerning the
Premises.

1

 


--------------------------------------------------------------------------------




 

3.             Mailing Addresses.             The mailing addresses for Landlord
and Tenant set forth in Section 2 of the Lease are hereby amended to be as
follows:

Landlord:

 

The Praedium Group LLC

 

 

825 Third Avenue, 36th Floor

 

 

New York, NY 10022

 

 

Attn: Asset Manager

 

 

 

With a copy to:

 

ScanlanKemperBard Companies, LLC

 

 

2600 Pacwest Center

 

 

1211 SW Fifth Avenue

 

 

Portland, OR 97204

 

 

Attn: Asset Manager

 

 

 

With a copy to:

 

Parisi & Parisi, P .C.

 

 

Suite 400, North Pacific Plaza

 

 

1675 SW Marlow Avenue

 

 

Portland, OR 97225

 

 

Attn: Robin B. Parisi, Esq.

 

 

 

Tenant:

 

Steve Sipowicz

 

 

CFO/ VP Finance

 

 

Cascade Microtech Inc. 2430 NW 206th

 

 

Beaverton, OR 97006

 

4.             ERISA and UBTI Restrictions. Notwithstanding anything to the
contrary contained in the Lease, including, without limitation, Section 16
thereof, no assignment or subletting by Tenant, nor any other transfer or
vesting of Tenant’s interest thereunder (whether by merger, operation of law or
otherwise), shall be permitted if anyone or more of the following conditions are
satisfied:

(i)            Landlord, or any person designated by Landlord as having an
interest therein, directly or indirectly, controls, is controlled by, or is
under common control with (i) the proposed assignee, sub-lessee or successor in
interest of Tenant or (ii) any person which, directly or indirectly, controls,
is controlled by or is under common control with, the proposed assignee,
sublessee or successor-in-interest of Tenant;

 (ii)          The proposed assignment or sublease provides for or results in a
rental or other payment for the leasing, use, occupancy or utilization of all or
any portion of the Leased Premises based, in whole or in part, on the income or
profits derived by any person from the property so leased, used, occupied or
utilized other than an amount based on a fixed percentage or percentages of
gross receipts or sales; or

(iii)          In the opinion of Landlord or Landlord’s legal counsel, such
proposed assignment, subletting or other transfer or vesting of Tenant’s
interest hereunder (whether by merger, operation at law or otherwise) will (i)
cause a violation of the Employee Retirement Income Security Act of 1974 by
Landlord, or by any person which, directly or indirectly, controls, is
controlled by, or is under common control with, Landlord or any person who
controls Landlord, or (ii) result or may in the future result in Landlord, or
any person which,

2

 


--------------------------------------------------------------------------------




 

directly or indirectly, has an interest in Landlord, receiving “unrelated
business taxable income” (as defined in the Internal Revenue Code).

5.             Ratification.  Except as amended hereby, the Lease is ratified
and confirmed in all respects and this document supersedes prior written or oral
agreements including those described in the Letter of Intent executed by Tenant
and Landlord.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

 

AMBERGLEN ASSOCIATES LLC

 

a Delaware limited liability company

 

 

 

 

By:

SCANLANKEMPERBARD COMPANIES, LLC,

 

 

an Oregon limited liability company,

 

 

its manager

 

 

 

 

By:

/s/ N. Thomson Bard, Jr.

 

Name:

N. Thomson Bard, Jr.

 

Title:

Principal, Executive Vice President Asset Management and Chief Compliance
Officer

 

 

 

 

 

“Landlord”

 

 

 

 

CASCADE MICROTECH INC., an Oregon corporation

 

 

 

 

By:

/s/ Steven Sipowicz

 

Name:

Steven Sipowicz

 

Title:

Chief Financial Officer

 

 

 

 

 

“Tenant”

 

3

 


--------------------------------------------------------------------------------